Case 1:20-cv-00187-HG-WRP Document 9 Filed 05/18/20 Page 1 of 1   PageID #: 48


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

JASON SCUTT,                  )          Civil No. 20-00187 HG-WRP
                              )
          Plaintiff,          )
                              )
     vs.                      )
                              )
KAISER PERMANENTE WAILUKU     )
MEDICAL OFFICE; and MAUI      )
MEMORIAL HOSPITAL,            )
                              )
          Defendants.         )
_____________________________ )

   ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION
 THAT THE DISTRICT COURT GRANT PLAINTIFF’S APPLICATION TO PROCEED
  WITHOUT PREPAYING FEES AND DISMISS THE COMPLAINT WITH LEAVE TO
                         AMEND (ECF No. 6)

      Findings and Recommendation having been filed and served on

Plaintiff on April 28, 2020, and no objections having been filed,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

the Findings and Recommendation That The District Court Grant

Plaintiff’s Application To Proceed Without Prepaying Fees and

Dismiss The Complaint With Leave To Amend are adopted as the

opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: May 18, 2020, Honolulu, Hawaii.




                                     1
